                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          NORFOLK DIVISION


CENTRIPETAL NETWORKS, INC.,       )
                                  )
           Plaintiff,             ) No. 2:18-cv-00094-HCM-LRL
                                  )
     v.                           )
                                  )
CISCO SYSTEMS, INC.,              )
                                  )
            Defendant.            )
                                  )
                                  )
                                  )

PLAINTIFF CENTRIPETAL NETWORK, INC.’S MEMORANDUM IN OPPOSITION
   TO DEFENDANT CISCO SYSTEMS, INC.’S MOTION FOR A NEW TRIAL
                                                TABLE OF CONTENTS


                                                                                                                                      Page

I.          INTRODUCTION ........................................................................................................ 1

II.         RELEVANT FACTS .................................................................................................... 1

III.        ARGUMENT ................................................................................................................ 2

       A.   The Court Is Permitted to Weigh the Evidence and Assess the Credibility of
            Witnesses .......................................................................................................................4

       B.   The ‘176 Patent ..............................................................................................................4

            1.         The Court Found Infringement Based on Substantial Evidence
                       Supporting Centripetal’s Infringement Contentions. .........................................4

            2.         The Court Considered and Rejected Cisco’s Non-Infringement and
                       Invalidity Positions. ...........................................................................................5

            3.         Danny Llewallyn’s Declaration Recounts the Same Information Cisco
                       Presented at Trial. ..............................................................................................8

       C.   The ‘806 Patent ............................................................................................................12

            1.         The Court Found Infringement Based on the Substantial Evidence
                       Supporting Centripetal’s Infringement Contentions. .......................................12

            2.         The Court Considered and Rejected Cisco’s Non-Infringement and
                       Invalidity Positions. .........................................................................................13

            3.         Peter Jones’ Declaration Does Not Present Anything New. ............................14

       D.   Damages and Willfulness ............................................................................................16

            1.         The Court’s Order was Tethered to Centripetal’s Contentions and
                       Evidence Presented at Trial. ............................................................................17

            2.         Cisco Had Every Opportunity to Address the Information Presented. ............19

            3.         The Court’s Order Identifies Numerous Different Factual Findings to
                       Support a Higher Royalty. ...............................................................................20

            4.         Cisco’s Other Challenges to Damages Order are Wrong and a Red
                       Herring. ............................................................................................................21




                                                                   i
      5.        Cisco Makes No Showing Whatsoever to Disturb the Court’s Robust
                Willfulness Ruling. ..........................................................................................23

IV.   CONCLUSION ........................................................................................................... 24




                                                         ii
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Amrine v. Bowersox,
  238 F.3d 1023 (8th Cir. 2001), cert. denied, 534 U.S. 963 (2001) ............................................8

Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc.,
    99 F.3d 587 (4th Cir. 1996) .......................................................................................................3

Berlinger v. Wells Fargo, N.A.,
   No. 2:11-cv-459-FtM-29CM, 2016 WL 11423815 (M.D. Fla. Sept. 6, 2016) ..........................8

Brown v. Wright,
   588 F.2d 708 (9th Cir. 1978) ...................................................................................................23

Cline v. Wal-Mart Stores, Inc.,
    144 F.3d 294 (4th Cir. 1998) .....................................................................................................2

Commil USA, LLC v. Cisco Sys., Inc.,
  135 S. Ct. 1920 (2015) ...............................................................................................................7

Connelly v. Blot,
   No. 1:16-cv-1282, 2017 WL 11501501 (E.D. Va. Oct. 18, 2017) ............................................9

Goldblum v. Klem,
   510 F.3d 204 (3d Cir. 2007).......................................................................................................8

Guisao v. Secretary, Dep’t of Corr.,
   No. 8:15-cv-9-T-35AAS, 2018 WL 10883771 (M.D. Fla. Mar. 26, 2018) ...............................8

Johnson & Towers Baltimore, Inc. v. Vessel “Hunter”,
   824 F. Supp. 562 (D. Md. 1992) ..............................................................................................20

In re Knaus,
    47 B.R. 63 (Bankr. W.D. Mo. 1985)........................................................................................22

Lin v. Rohm & Haas Co.,
    No. 11-cv-3158, 2016 WL 11696452 (E.D. Pa. Mar. 14, 2016) ...............................................4

Lorme v. Delta Air Lines, Inc.,
   No. 03-cv-5239 (GBD), 2005 WL 1653871 (S.D.N.Y. July 13, 2005) .....................................9

Microsoft Corp. v. i4i Ltd. P’ship,
   564 U.S. 91 (2011) .....................................................................................................................6




                                                                     i
Nat’l Starch & Chem. Co. v. M/V “MONCHEGORSK”,
   No. 97 Civ. 1448 (KTD), 2000 WL 1610902 (S.D.N.Y. Oct. 26, 2000) ..................................4

Sardis v. Overhead Door Corp.,
   446 F.Supp.3d 47 (E.D. Va. 2020) ............................................................................................3

Sylvester v. Callon Energy Servs., Inc.,
    724 F.2d 1210 (5th Cir. 1984) ...................................................................................................4

Twigg v. Norton Co.,
   894 F.2d 672 (4th Cir. 1990) .....................................................................................................3

United States v. Carolina E. Chem. Co.,
   639 F. Supp. 1420 (D.S.C. 1986)...........................................................................................3, 5

United States v. Porter,
   924 F.2d 395 (1st Cir. 1991) ..................................................................................................4, 5

United States v. Staff,
   275 F. App’x 788 (10th Cir. 2008) ............................................................................................8

Watkins v. Casiano,
   No. CCB-07-2419, 2009 WL 2578984 (D. Md. Aug. 17, 2009),
   aff’d, 413 F. App’x 568 (4th Cir. 2011).....................................................................................9

Williams v. Quality Tech., Inc.,
   No. 1:19-cv-106, 2020 WL 807526 (E.D. Va. Feb. 18, 2020) ..................................................3

Statutes

35 U.S.C. § 282 ................................................................................................................................6

Other Authorities

Federal Rule of Civil Procedure 59 ................................................................................. 1, 3-5, 8, 9

Federal Rule of Civil Procedure 52 .................................................................................................4




                                                                       ii
I.     INTRODUCTION

       This Court issued its October 5, 2020 Opinion and Order (Dkt. No. 621, “Order”) based

on both parties’ contentions, testimony and other evidence presented at a bench trial in the

above-captioned matter. Defendant Cisco Systems, Inc.’s (“Cisco”) motion for a new trial under

Federal Rule of Civil Procedure 59(a)(2) (Dkt. No. 626, “Motion”) should be denied because

there were no new theories of liability and Cisco had a full opportunity to address the evidence

presented, such that Cisco did not suffer any prejudicial surprise. The Court’s Order squarely

addressed both Centripetal Networks, Inc.’s (“Centripetal”) and Cisco’s contentions in the case,
and made findings in weighing and addressing the evidence presented and the credibility of the

witnesses. Indeed, the Federal Rules of Civil Procedure expressly permits and requires the Court

to make findings of fact and law.

       The entirety of Cisco’s Motion is based upon ignoring the detailed analysis and findings

the Court made based on the evidence presented at trial. For example, what Cisco claims is

“new” with respect to the two patents raised in its Motion, is an analysis of Cisco’s non-

infringement positions, which the Court determined was not credible in light of all of the

evidence. Indeed, where reconsideration of a judgment is an extraordinary remedy, which is

only used sparingly, Cisco’s Motion fails to pass the red face test.

II.    RELEVANT FACTS

       In the 178 page Order, the Court methodically addressed the parties’ contentions, the

extensive evidence and testimony presented and weighed the credibility of all of the foregoing.

In doing so, the Court found that Cisco did not infringe U.S. Patent No. 9,137, 205, but infringed

U.S. Patent Nos. 9,686,193, 9,917,856, 9,500,176 (‘the ‘176 Patent”) and 9,203,806 (“the ‘806

Patent”). Order at 23; Dkt. No. 622. The Court also rejected Centripetal’s request for injunctive

relief and issued for a period of six years an ongoing royalty for Cisco’s infringement based on

the record evidence. Order at 162, 165; Dkt. No. 622.




                                                 1
        For the ‘176 and ‘806 Patents, the Court found that Centripetal proved infringement

based on the evidence Centripetal presented at trial. 1 Order at 68-72, 98-107. The Court also

analyzed Cisco’s alternative theories of non-infringement, finding that they were simply not

credible based on Cisco’s evidence and its witnesses. In doing so, the Court weighed the

evidence and found that even if Cisco’s non-infringement contentions were accepted, Cisco’s

evidence and testimony contradicted such claims. Thus, the Court found that even Cisco’s non-

infringement contentions–– which Cisco now improperly seeks to recast as “new” theories––

would not be successful in light of the evidence at trial. The Court’s infringement findings in its

Order is based upon the clear weight of the evidence and not any manifest error of law or

mistake of fact.

        As to the Court’s opinions regarding damages and willfulness, the Court thoroughly

analyzed the evidence from start to finish in the case, even holding a separate hearing on

damages along with additional evidence. As damages is a composite of all evidence, the Court’s

Order detailed its analysis of the Georgia Pacific factors, identifying, where appropriate, the

various factors that had an influence on the royalty, several of which commanded an upward

influence on the royalty. Order at 126-142. Contrary to Cisco’s suggestion, however, the Court

did not make an unfounded determination regarding a single Georgia Pacific factor based on

comparing sale data from June 2016-2017 to increase the royalty figure. Motion at 8-9.

Furthermore, the Court’s determination on willfulness was also based upon a complete analysis

of the Read factors and not a single factor. Order at 155-161.

III.    ARGUMENT

        “The decision to grant or deny a new trial is within the sound discretion of the district

court.” Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998). In the Fourth Circuit,

the trial court must set aside the verdict and grant a new trial if “(1) the verdict is against the

clear weight of the evidence, (2) is based upon evidence which is false, or (3) will result in a

1
  In thoroughly assessing all the evidence of infringement and validity, the Court ultimately held
that infringement and validity for all four patents was “clear and not a close call.” Order at 159.


                                                   2
miscarriage of justice, even though there may be substantial evidence which would prevent the

direction of a verdict.” Sardis v. Overhead Door Corp., 446 F.Supp.3d 47, 53-54 (E.D. Va.

2020), quoting Knussman v. Maryland, 272 F.3d 625, 639 (4th Cir. 2001); see also Atlas Food

Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). This standard

for jury trials is applied similarly to non-jury cases. Williams v. Quality Tech., Inc., No. 1:19-cv-

106 (LMB/MSN), 2020 WL 807526, at *10 (E.D. Va. Feb. 18, 2020) (Rule 59 “has been

interpreted as allowing a new trial to be granted in a nonjury action only if a new trial might be

obtained under similar circumstances in a jury action.”) (citations omitted).
       Here, Cisco has not pointed to anything that is a “manifest error of law or mistake of

fact.” Id.; see also United States v. Carolina E. Chem. Co., 639 F. Supp. 1420, 1423 (D.S.C.

1986) (“[A] motion for new trial in a nonjury case … should be based upon manifest error of law

or mistake of fact and a judgment should not be set aside except for substantial reasons.”)

(citation omitted). In fact, in support of its Motion, Cisco cites a single case, Twigg v. Norton

Co., 894 F.2d 672, 674-75 (4th Cir. 1990), which involved surprise witness testimony that

altered the plaintiff’s liability theory and that the parties conceded prejudiced the appellant.

Motion at 2. That is far cry from this case, where there was no “surprise” testimony and Cisco is

claiming that the Court (as opposed to Centripetal) came up with “new theories” of liability and

damages. The sole case cited in Cisco’s Motion does not support its position, and in fact shows

the Motion should be denied.

       As demonstrated below, to contrive its Motion, Cisco takes out of context cherry-picked

portions of the Order where the Court explained why Cisco’s contentions in the case had no

credibility. Indeed, the portions of the Court’s order that Cisco seeks to cast as “new” theories

are actually the Court’s analysis of Cisco’s non-infringement and Centripetal’s damages

contentions—which Cisco had every opportunity to address at trial. Disguised in this way,

Cisco’s Motion amounts to nothing more than an attempt to seek a second bit at the apple. As a

result, Cisco was well aware of all issues and had a chance to be fully heard on its evidence and

the contentions presented at trial.


                                                  3
       A.      The Court Is Permitted to Weigh the Evidence and Assess the Credibility of
               Witnesses
       Cisco’s Motion is a challenge to the trial court’s ability to weigh the evidence and assess

the credibility of the witnesses. The Court, however, is charged with weighing the evidence and

making findings, as it did here and determining what the right outcome is, even if – as Cisco

wrongly contends— it was not argued by the parties. See, e.g., Nat’l Starch & Chem. Co. v. M/V

“MONCHEGORSK”, No. 97 Civ. 1448 (KTD), 2000 WL 1610902, at *3 (S.D.N.Y. Oct. 26,

2000) (rejecting motion for new trial and to amend judgment and holding “I exercised my

powers as fact finder and weighed the evidence … to reach the conclusions I did and I see no

grounds to depart from my original determinations.”); Lin v. Rohm & Haas Co., No. 11-cv-3158,

2016 WL 11696452, at *8-9 (E.D. Pa. Mar. 14, 2016) (denying Rule 52 and Rule 59 motions

“merely because [p]laintiff would have weighed the evidence differently,” since “credibility

findings [were] certainly within [the court’s] power as the factfinder”); United States v. Porter,

924 F.2d 395, 399 (1st Cir. 1991) (“[T]he issue is one of credibility and the district court, acting

as factfinder, has the legal power to accept the [] testimony as true.”) (citations omitted); Cf.

Sylvester v. Callon Energy Servs., Inc., 724 F.2d 1210, 1216 (5th Cir. 1984) (“…we here

acknowledge the fact-finder’s broad powers to resolve conflicting evidence.”). . Noticeably

absent from Cisco’s Motion is any case law supporting the notion that the Court is precluded

from making additional determinations regarding liability and damages based on the mountain of

evidence presented.

       Thus, even setting aside Cisco’s improper and incorrect characterizations of the Court’s

rulings as grounded in “new” rationales, Cisco’s Motion fails at its threshold.

       B.      The ‘176 Patent

               1.      The Court Found Infringement Based on Substantial Evidence
                       Supporting Centripetal’s Infringement Contentions.
       Cisco’s Motion rings hollow because the Court determined that Cisco infringed the ‘176

Patent based upon Centripetal’s infringement contentions and the evidence presented.

Centripetal presented evidence at trial that Cisco’s infringing routers and switches in


                                                  4
combination with Stealthwatch infringe the ‘176 Patent, because the traffic entering and leaving

each of the infringing routers and switches are correlated using the new Stealthwatch system.

Order at 68–72. Specifically, Centripetal’s infringement expert, Dr. Cole, identified

infringement where logs are generated based on a packet’s ingress and egress out routers or

switches. Order at 70. The Court’s Order points to PTX-1060, which is a Cisco technical

document dated December 2017, and Dr. Cole’s testimony proving that the switches have the

ability to export NetFlow on ingress and egress. Order at 72-73. The Court’s Order further

identified the agreement of Cisco’s expert, Dr. Almeroth, that the routers and switches can be
configured to export NetFlow on ingress and egress. Order at 73. As there was no dispute that

Cisco makes, uses, sells and offers for sale the infringing routers and switches and Stealthwatch,

the Court found that these systems and the computer readable media of the infringing systems

satisfy each and every element of the Asserted Claims of the ‘176 Patent. This finding is based

on Centripetal’s contentions at trial and is not a new theory of liability.

               2.      The Court Considered and Rejected Cisco’s Non-Infringement and
                       Invalidity Positions.
       In its thorough Order, in addition to finding infringement based on the evidence

supporting Centripetal’s positions, the Court also addressed Cisco’s non-infringement positions

for the ‘176 Patent, which it found lacked credibility in light of the evidence. Under Rule 59, the

Court is permitted to weigh the evidence and consider the credibility of witnesses. E.g., Porter,

924 F.2d at 399 (“[T]he issue is one of credibility and the district court, acting as factfinder, has

the legal power to accept the [] testimony as true.”). Here, the Court made specific findings on

Cisco’s specific positions and witnesses. 2 It is these alternative theories of non-infringement that

Cisco now improperly seeks to recast as “new theories of liability” in order to manufacture its

Motion. Cisco’s Motion is mere disagreement with the Court’s determination that, even under



2
 In fact, in the “Overview of the Evidence” portion of the Order, the Court stated that “Cisco’s
retained expert witnesses often contradicted Cisco’s own documents as well as Cisco’s own
engineers.” Order at 24.


                                                  5
Cisco’s alternative theory of non-infringement, the evidence at trial proved that Cisco

infringed—even under Cisco’s view of the world. Order at 73-79.

       The crux of Cisco’s non-infringement argument for the Asserted Claims of the ‘176

Patent was that Cisco’s routers and switches do not correlate ingress and egress out of the same

device and that was done by multiple devices. Apart from rejecting this defense as being

contrary to the documents and testimony at trial, the Court also found it contrary to the testimony

presented and Cisco’s technical documentation. Specifically, the Court’s Order cited Cisco’s

expert, Dr. Almeroth, who testified that the Asserted Claims of the ‘176 Patent are not limited to
a single network device. Order at 74-75 (testifying that a network device could be more than one

network device based on the claim language). Thus, Dr. Almeroth’s opinion that Cisco did not

infringe the Asserted Claims because the infringing routers and switches do not process ingress

and egress (i.e., correlate) on the same device was not a true non-infringement defense because

he agreed that one can infringe the Asserted Claims where multiple devices correlate traffic just

as Cisco’s systems do.

       Further underscoring how Cisco’s non-infringement positions lacked credibility is the

Court’s factual finding that the operation of the products and documentary evidence proved that

Stealthwatch correlated information from multiple devices. Order at 75-78. Thus, the Court

demonstrated that, irrespective of Cisco’s contention that the devices allegedly do not correlate

ingress and egress traffic, Cisco’s expert, Dr. Almeroth, agreed that the ‘176 Patent also covers

correlating traffic from multiple devices and Cisco’s own technical documents demonstrate that

information from multiple devices can be used and correlated in the infringing Stealthwatch.

Order at 76 (showing the proxy data and Netflow data is processed within Stealthwatch). Thus,

Dr. Almeroth’s non-infringement opinion was wholly undermined in light of the evidence.

       Furthermore, Cisco misses the mark with its invalidity argument and somehow makes its

invalidity positions contingent upon Centripetal’s infringement allegations. That, however, is a

straw man. Cisco, as a party asserting invalidity, independently bears the burden of proving

invalidity by clear and convincing evidence at trial. 35 U.S.C. § 282; Microsoft Corp. v. i4i Ltd.


                                                 6
P’ship, 564 U.S. 91 (2011). Such a showing is not dependent upon Centripetal’s infringement

allegations. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928 (2015) (“the long-

accepted truth—perhaps the axiom—that infringement and invalidity are separate matters under

patent law” and “the issues of infringement and validity appear in separate parts of the Patent

Act.”) (citations omitted). Indeed, Cisco was able to file two separate inter partes review

(“IPR”) requests before the Patent Trial and Appeal Board (“PTAB”) on September 17, 2018,

(Dkt. No. 46-1 at 4, ¶ 9 (Cisco declaration identifying the two IPR petitions filed on September

17, 2018 before the PTAB against the ‘176 Patent) challenging validity, which was 13 months
before Centripetal served its responses to interrogatories seeking Centripetal’s infringement

contentions and 16 months before Centripetal served its expert reports regarding infringement.

See Dkt. No. 83 at 5 (Cisco’s motion to compel regarding Centripetal’s October 23, 2019

response to Interrogatory No. 1 seeking Centripetal’s infringement contentions); see also Dkt.

No. 70 at 2.

       Moreover, the Court found that Cisco’s asserted prior art, Old Stealthwatch, was updated

to include the infringing functionality based on the evidence at trial. Order at 82. In particular,

the Court found that the Old Stealthwatch system required a human analyst to correlate

information from logs that were generated from a variety of devices. Order at 81. The Court

found that this did not meet the claims of the ‘176 Patent which requires a component of the

system or computer code to perform the correlation. This functionality was not added until

version 7.0.0 of Stealthwatch which was released in 2019 and where CTA was improved with

the ability to leverage threat detection from the analysis of WebFlow, produced by Syslogs, and

Netflow telemetry by correlating the data. Order at 79-80. As a result, Cisco’s validity

argument fell flat.

       Finally, Cisco’s passing mention of the slightly modified claim construction made during

trial (Motion at 2) is a red herring. There was no claim construction issue with regard to the ‘176

Patent. Rather, this was Cisco’s non-infringement argument regarding the claim term found in

the Asserted Claims that “a network device” must be the same device. This, as explained above,


                                                 7
was wholly undermined with the admission of Cisco’s expert that “a network device” in the

Asserted Claims of the ‘176 Patent could involve more than one device. Order at 75

(“Therefore, even if the Court were to accept Dr. Almeroth’s conclusion that the accused devices

do not process ingress and egress out of the same device, it would still find infringement on the

basis that the Cisco system correlates logs between multiple devices within the network on either

ingress or egress.”) Thus, Cisco cannot suggest that there was any gross injustice or new

theories of liability because as demonstrated at trial, the positions that Cisco and its witnesses

took at trial, was built on a house of cards.

               3.      Danny Llewallyn’s Declaration Recounts the Same Information Cisco
                       Presented at Trial.
       Because Cisco is simply wrong that it was purportedly surprised with a new “theory,” the

Court need not even reach the Llewallyn declaration. But, there is nothing new in his declaration

either, despite Cisco attempts to suggest that it contains purportedly new evidence that Cisco

would have presented at trial. Motion at 4-6. Courts roundly reject supposedly “new” evidence

in post-trial motions and deny requests for a new trial where—as here— evidence was known

and available at trial and the movant simply chose not to rely on it. See, e.g., Berlinger v. Wells

Fargo, N.A., No. 2:11-cv-459-FtM-29CM, 2016 WL 11423815, at *1 (M.D. Fla. Sept. 6, 2016)

(denying Rule 59(a)(2) motion, stating “[T]hey fail to show how this information was previously

unavailable to them. Therefore, the affidavit is not new evidence and cannot be used to revisit

issues already decided by this [c]ourt.”); Guisao v. Secretary, Dep’t of Corr., No. 8:15-cv-9-T-

35AAS, 2018 WL 10883771, at *2 (M.D. Fla. Mar. 26, 2018) (rejecting evidence “counsel

either did know or should have known about”) , citing United States v. Staff, 275 F. App’x 788,

790 (10th Cir. 2008) (finding that evidence was not “new” because it was available and could

have been presented at trial); Goldblum v. Klem, 510 F.3d 204, 226 n.14 (3d Cir. 2007)

(“Evidence is not ‘new’ if it was available at trial, but a petitioner merely chose not to present it

to the jury.”); Amrine v. Bowersox, 238 F.3d 1023, 1029 (8th Cir. 2001) , cert. denied, 534 U.S.

963 (2001) (approving district court's determination on remand that “evidence is new only if it


                                                  8
was not available at trial and could not have been discovered earlier through the exercise of due

diligence”); Lorme v. Delta Air Lines, Inc., No. 03-cv-5239 (GBD), 2005 WL 1653871, at *5 n.6

(S.D.N.Y. July 13, 2005) (denying motion for a new trial where post-verdict expert report was

“not new [evidence], rather it contain[ed] the same opinions expressed at trial and considered by

the jury.”); Watkins v. Casiano, No. CCB-07-2419, 2009 WL 2578984, at *3 (D. Md. Aug. 17,

2009), aff’d, 413 F. App’x 568 (4th Cir. 2011) (“There is nothing in Dr. Goldman’s latest

affidavit, attached to the plaintiffs’ motion for new trial, that he could not have offered had he

been recalled to testify in rebuttal”); Connelly v. Blot, No. 1:16-cv-1282 (AJT/JFA), 2017 WL
11501501, at *3 (E.D. Va. Oct. 18, 2017) (denying Rule 59(a)(2) motion where movant

“presented no facts or circumstances that would justify such relief, as she had ample opportunity

to properly present, disclose in pre-trial discovery, and prove [her] claim; and to allow her to do

so now would unfairly prejudice the defendant”).

       As shown below, the Llewallyn declaration is nothing more than what Cisco already

presented at trial, or what Cisco could have rebutted at trial, but did not. For example, the

Llewallyn declaration states that CTA does not correlate packets. Dkt. No. 626-1 (Llewallyn

Decl.) at ¶¶ 7-8. This is precisely the same non-infringement argument Cisco made at trial with

Dr. Kevin Almeroth, which the Court rejected. Order at 72; Trial Tr. at 2239:17-2240:14,

2248:5-25 (Dr. Almeroth testifying that he did not believe that the infringing products correlate

packets). In fact, Dr. Almeroth at trial referred to Mr. Llewallyn’s testimony to support his

opinion that CTA does not correlate Netflow ingress and egress records from a switch or a

router, which is the very same argument that Cisco alleges is new. Compare Trial Tr. at 2249:1-

18 with Dkt. No. 626-1 (Llewallyn Decl.) at ¶ 8. As this Court pointed out in its Order, Dr.

Almeroth conceded that the infringing switches and routers are capable of sending ingress and

egress logs to Stealthwatch which includes CTA. Order at 73 (citing Trial Tr. at 2286:10-

19). This evidence proves Centripetal’s infringement claims that the infringing routers and

switches with Stealthwatch system can correlate ingress and egress traffic.




                                                  9
       Moreover, Cisco’s citation to a litigation-created diagram is not credible “new” evidence,

particularly where Mr. Llewallyn already testified about the diagram during trial. Compare Dkt.

No. 626-1 (Llewallyn Decl.) at ¶¶ 4-6 with Trial Tr. at 2146:21-2148:7 (Mr. Llewallyn

describing the flow from Computer A to Computer B), 2150:8-20 (describing Stealthwatch Flow

Collector), 2152:3-14 (Mr. Llewallyn describing NetFlow records). Cisco cannot reasonably

claim that this is “new” evidence that it was unaware of that it could have presented at trial.

Finally, Mr. Llewallyn makes references to Syslogs/WebFlow in his declaration as well at PTX-

1065. Dkt. No. 626-1 (Llewallyn Decl.) at ¶¶ 9-11. Cisco cannot credibly claim that it was not
aware of Centripetal’s assertions of infringement by Syslog/WebFlow as Dr. Cole directly

addressed this in his testimony. Trial Tr. at 1114:14-1116:5 (Dr. Cole testifying that Syslog is

correlated by Stealthwatch after receiving the information from the infringing switches and

routers just like NetFlow). Specifically, Dr. Cole testified that Stealthwatch can correlate traffic

from multiple devices on a network. Trial Tr. at 1114:24-1116:20 (Dr. Cole testifying the

Netflow and Syslog data can be correlated from multiple devices).

       In the face of this testimony and assertion of infringement, however, Cisco elected not

rebut it. Irrespective of whether a proxy device was at issue, Cisco did not rebut the fact that the

correlation of Syslog/WebFlows and NetFlows in the new version of Stealthwatch with any

witness, including Mr. Llewallyn, despite the overwhelming evidence presented at trial that the

Court’s Order identified. Order at 70-71; see also PTX-1009 at 9 (“CTA can now leverage

detections from the analysis of WebFlow telemetry to improve the efficacy of analyzing

NetFlow telemetry from Stealthwatch. This is accomplished by the system through correlation

of both telemetry types.”); PTX-1065 at 5 (“Stealthwatch will then correlate the received syslog

and relates it to the flows collected from network devices before and after the proxy, providing

deeper visibility into customers web traffic.”); Trial Tr. at 1114:14-1116:5; see also PTX-591 at

522. Cisco’s failure to address this evidence when it had the opportunity to do so, as it was

raised at trial is only to Cisco’s detriment and certainly not grounds for a new trial. Ultimately,

the Court’s infringement findings was not dependent upon a “proxy” device, as Cisco suggests.


                                                 10
Thus, the Llewallyn declaration provides no additional “new” evidence of non-infringement as

Cisco could have presented it, and it does not rebut the Court’s finding of infringement.

       Similarly, the Llewallyn declaration regarding de-duping and weblogs is irrelevant to the

issue of validity. Dkt. No. 626-1 (Llewallyn Decl.) at ¶¶ 12-15. As this Court noted, the

“generation of rules responsive to correlations was an added functionality with the addition of

CTA into Stealthwatch.” Order at 82. The Llewallyn declaration does nothing to address the

generation of rules responsive to correlation. In paragraphs 12 to 14 of his declaration, Mr.

Llewallyn discusses de-duplication of NetFlow records. Dkt. No. 626-1 (Llewallyn Decl.) at
¶¶ 12-14. However, these statements are irrelevant to generating rules responsive to correlation,

which the claims require. Furthermore, in paragraph 14 of his declaration, he makes reference to

threat intelligence feeds, which simply repeats what he testified to at trial. Compare Dkt. No.

626-1 (Llewallyn Decl.) at ¶ 14 with Trial Tr. at 2167:13-2168:5 (testifying about threat

intelligence feeds). The Court determined that Cisco’s arguments lacked credibility because

Cisco failed to provide clear and convincing evidence on the “correlate” and “responsive to”

functionality. Order at 80-82 (noting that CTA and ANC policies were new features not present

in earlier versions of Stealthwatch); see also PTX-1893 at 11 (noting what is new in

Stealthwatch); PTX-569 at 272; PTX-595 at 179 (2019 document showing how “ANC policies

have replaced the previous quarantine and unquarantine feature.”). Finally, in paragraph 15 of

his declaration, Mr. Llewallyn states that Stealthwatch was able to “ingest weblogs from proxies

and associate that with data from NetFlow” while citing DTX 343. Dkt. No. 626-1 (Llewallyn

Decl.) at ¶15. However, Cisco already relied on DTX 343 for its invalidity argument at trial and

this Court found, as a factual matter, that the prior versions of Stealthwatch still did not contain

the “correlate” and “responsive to” functionality. Order at 80-82. Accordingly, the Llewallyn

declaration does not provide any “new” information that Cisco had either already provided to

Court during trial or could have presented at trial and should be disregarded.




                                                 11
       C.      The ‘806 Patent

               1.      The Court Found Infringement Based on the Substantial Evidence
                       Supporting Centripetal’s Infringement Contentions.
       Cisco’s Motion does not dispute the evidence of infringement Centripetal presented at

trial, which included evidence that Cisco’s infringes the ‘806 Patent with respect to its using,

making, selling and offering for sale 1) Cisco’s infringing routers and switches in combination

with DNA Center and 2) Cisco’s infringing firewalls with Firepower Management Center. Order

at 98-110. After analyzing the evidence, the Court determined that Centripetal proved Cisco

infringed the ‘806 Patent based on what Centripetal contended at trial. Specifically,

Centripetal’s infringement expert, Dr. Mitzenmacher, identified infringement where DNA Center

receives rule sets from various sources and preprocesses the rule sets to create optimized rules

which are distributed to Cisco’s switches and routers, which then, in turn, perform a rule swap

without dropping packets. Order at 100-101. The Court’s Order points to Cisco documents

including PTX-1195, which is a Cisco technical document that describes FED 2.0 Hitless ACL

Update, and Dr. Mitzenmacher’s testimony proving that the rule swap on switches and routers

occurs without dropping packets. Order at 100-101. Similarly, the Court found that Firepower

Management Center’s Threat Intelligence Director receives rule sets from various sources and

preprocesses the rule sets to create optimized rules which are distributed to Cisco’s firewalls,

which then in turn, performs a rule swap without dropping packets. Order at 101. As with

infringing switches and routers with DNA Center, the Court’s Order identifies Cisco documents,

including PTX-1196, which is a Cisco technical document that describes a new mechanism for

rule swapping without dropping packets for firewalls, as well as Dr. Mitzenmacher’s testimony

demonstrating why the rule swap on firewall occurs without dropping packets. Order at 101.

Thus, as there was no dispute that Cisco makes, uses, sells and offers for sale the 1) infringing

routers and switches and DNA Center and 2) infringing firewalls with Firepower Management

Center, the Court found that these systems and the computer readable medium of the infringing




                                                 12
systems satisfy each and every element of the Asserted Claims of the ‘806 Patent. This finding

is based on Centripetal’s contentions at trial and is not new.

               2.      The Court Considered and Rejected Cisco’s Non-Infringement and
                       Invalidity Positions.
        For the ‘806 Patent, the Court underwent a thorough and detailed analysis explaining why

Cisco was liable for infringing the ‘806 Patent. Indeed, the Court summarized the infringement

evidence Centripetal presented and addressed each of Cisco’s three non-infringement positions

which the Court simply found was not credible in light of the evidence presented at trial. Order

at 107-110 (identifying three arguments advanced by Dr. Narasimha Reddy and rejecting each

one).

        With respect to processing of packets with a first and second rule set, the Court explained

in its Order that Cisco’s non-infringement position that the claims require a single packet to be

processed with the first and the second rule set instead of swapping rule set between packets was

“incorrect” and credited Centripetal’s infringement evidence demonstrating that the infringing

products swap rule sets while packets are stored in a buffer. Order at 108, 110 (“First, Cisco is

incorrect when it states the claims require a reprocess of packets. The claims clearly state that

all that is required is a process through a second rule set.” (emphasis added)). The Court also

held that even under Cisco’s non-infringement argument that requires a single packet to be
processed with two different rule sets, Cisco would still infringe based on Cisco’s evidence.

Specifically, the Court cited to Dr. Peter Jones, Cisco’s distinguished engineer and Cisco own

documents who confirmed that a packet can be analyzed by a first rule set during ingress and a

second rule set during egress. Order at 102-103 (explaining the processing of packets through

ingress forwarding controller, packet buffer complex, and egress forwarding controller), 110

(“Mr. Jones and Cisco’s technical documents confirm that the accused devices apply rules on

both ingress into the devices and on egress out of the device.” (emphasis in original)); see also

Trial Tr. at 2563:2-6 (Dr. Jones explaining that the egress forwarding controller applies ACL

rules), 2564:6-22 (explaining that the ingress forwarding controller also applies ACL rules that


                                                 13
will either discard the packet or forward the packet), 2566:20-2567:5 (testifying that packets will

sit in the packet buffer complex), 2572:2-13 (testifying that during the swap of the rules sets,

there is no processing of packets); DTX 562 at 43 (showing ingress forwarding controller, packet

buffer complex, and egress forwarding controller). In other words, even under Cisco’s non-

infringement argument, the Court found that Cisco infringes because the packet would not be

dropped while a new rule set is loaded and that same packet would be analyzed under both the

old (first rule set) and the new (second rule set) as the packet makes its way through the device.

Order at 102-103.
       In its Motion (Motion at 6), Cisco recasts the Court’s Order to argue that the Court sua

sponte created a new infringement theory when, in fact, the Court was explaining that Cisco’s

non-infringement position would not stand in light of the evidence presented at trial. However,

as explained above, the Court did not create a new theory of infringement, but rather debunked

Cisco’s non-infringement position further demonstrating that Cisco had no credible defense at

trial. In other words, infringement of the ‘806 Patent was not a close call because even if the

Court adopted Cisco’s view of the world, the evidence still proved that Cisco was liable.

       Similarly, Cisco’s arguments about invalidity and willfulness are irrelevant because they

misinterpret the Court’s Order. In particular, Cisco’s arguments are premised on the notion that

the Court created a new infringement argument. However, as set forth above, the Court did not

fabricate a new infringement contention but instead held that Cisco’s non-infringement position

lacked credibility and even if adopted would not save Cisco from infringing the ‘806 Patent in

light of the evidence presented at trial. Accordingly, Cisco’s motion for a new trial with respect

to the ‘806 Patent should be rejected.

               3.      Peter Jones’ Declaration Does Not Present Anything New.
       Cisco submitted the declaration from Peter Jones, suggesting that it is as new evidence

that Cisco would have cited at trial. Motion at 8-9. However, his declaration reflects precisely

what he testified to at trial. In particular, the Jones declaration claims that he would have




                                                 14
testified about the processing of packets by the ingress and egress forwarding controllers using

ACL rules. Dkt. No. 626-2 (Jones Decl.) ¶ 8. That, however, was precisely what he testified to

at trial. Specifically, he explained that incoming and outgoing packets would be processed by the

ingress and egress forwarding controllers using ACL rules. Trial Tr. at 2566:10-19, 2568:10-

2569:6 (testifying about packets being processed by ingress and egress forwarding controllers);

see also Trial Tr. at 2563:2-6 (explaining that the egress forwarding controller applies ACL

rules), 2564:6-22 (explaining that the ingress forwarding controller also applies ACL rules that

will either discard the packet or forward the packet), 2565:11-24 (same); Order at 102-103.
Thus, the Jones declaration is not anything “new,” as Cisco proclaims.

       Moreover, his testimony and declaration only further confirm the infirmities of Cisco’s

non-infringement positions that the Court debunked and found would still be infringing. Neither

Cisco nor Mr. Jones dispute that a packet may be processed using a first rule set at ingress and

second rule set on egress. Indeed, he specifically testified the FED 2.0 Hitless ACL Update

caused the Catalyst switches to use the old rule set on packets until the new rule set was ready.

Trial Tr. at 2571:18-2572:17. Further he testified that packets sit in the packet buffer complex

before they are processed at egress. Trial Tr. at 2566:20-2567:5; see also Trial Tr. at 2618:1-10,

2619:4-13 (Dr. Reddy testifying regarding to packets being held in the packet buffer

complex). Accordingly, the Court correctly found that the Catalyst switches would still infringe

under Cisco’s non-infringement theory because if a packet entered into a device during a rule

swap, the packet would be processed with the first rule set at ingress, stored in a buffer during

the rule swap, and processed by the second rule set at egress after the swap was completed.

Thus, the Jones declaration provides no additional evidence, nor does it even preclude

infringement, even under Cisco’s debunked non-infringement theory.

       Similarly, the Jones declaration that he would have testified about the prior version of the

Hitless ACL Update is irrelevant because the prior version of Hitless ACL Update did not swap

rules, but rather caused them to overlap which resulted in dropped packets. Dkt. No. 626-2

(Jones Decl.) at ¶ 12; Trial Tr. at 2552:20-23 (testimony that the prior version would drop


                                                 15
packets while switching rules); Trial Tr. at 2569:13-22 (explaining that the Catalyst 9000

switches were not the first to have the hitless ACL rule update); Trial Tr. at 2550:18-25 (the new

infringing products contain a new FED 2.0 Hitless ACL Update); Trial Tr. at 3026:7-3027:2 (Dr.

Alexandro Orso explaining that the accused FED 2.0 Hitless ACL Update is different from prior

versions); PTX-1195 at 3 (“Currently whenever there is a change to the ACE in an ACL, the data

will drop packets during the change to hardware programming.”), 4 (“For this new feature

Hitless (Atomic) ACL Change, no packets should drop while programming the new TCAM

entries.”). Accordingly, the Jones declaration that he would provide additional testimony that the
ingress and egress use ACL rules for prior versions of Catalyst switches is irrelevant because the

rule sets are not swapped in the older versions of the products. Dkt. No. 626-2 (Jones Decl.) at ¶

12. Instead, the rules overlap which fails to meet the limitations of the asserted claims of the

‘806 Patent. Thus, the Jones declaration provides no new evidence that would support invalidity

of the asserted claims of the ‘806 Patent.

       D.      Damages and Willfulness
       Cisco claims to be surprised by a comparison of the products’ and their financial

performance before and after June 2017 – the date both parties’ damages experts agreed is the

date of the hypothetical negotiation and of first infringement for purposes of the damages

analysis. To make this remarkable assertion, Cisco ignores the fact that Centripetal’s damages

case was rife with such comparisons, which Cisco had a full and fair opportunity to cross

examine and refute. Indeed, it was precisely because of the parties’ dueling expert opinions and

evidence that the Court ordered Cisco to produce additional sales data and expert testimony to

facilitate a fuller picture of the very comparison that Cisco now claims to be surprised by. Trial

Tr. at 3416:1-10 (citing evidence of sales “increasing by double digits every quarter” and

“seasonal variations in sales,” “to get an accurate picture, we needed to look at the monthly sales

over a period of time and see if there was any trends there...I don’t know what else Dr.

Becker’s going to think of the figures.”) (emphasis added). Cisco’s assertions of surprise strain




                                                 16
credulity. In any event, Cisco does not dispute that the challenged comparison was only one of

several factors providing an upward influence on the royalty rate. Importantly, the Court

observed that the revenue increases corroborated other evidence in the record. Order at 139.

               1.      The Court’s Order was Tethered to Centripetal’s Contentions and
                       Evidence Presented at Trial.
       Centripetal’s damages case was a culmination of a great deal of evidence, including

comparisons of Cisco’s predecessor products with its launch of the infringing technology as the

Court did in its Order. 3 Cisco’s assertion that Centripetal never argued such comparison “might

be relevant” could not be further from the truth.

       Centripetal’s damages experts described the transition occurring with Cisco’s products

and business. For example, Mr. Gunderson testified that Cisco’s 2016 SEC Form 10-K noted

that, in 2016, Cisco “expect[ed] to face increased competition from companies that develop

networking products based on commoditized hardware,” which he interpreted as describing a

business “need[] … [for] something that their customers would want, [to] help drive profits and

revenue.” Trial Tr. at 1452:7-21. Also in 2016, Cisco commented to analysts that

“commoditization [w]as a major challenge for Cisco’s switching business.” Trial Tr. at 1456:19-

1457:8; PTX-1460 at 993. Cisco’s 2019 SEC Form 10-K painted a different picture, for example

explaining how Cisco was “combining a number of security technologies” to “deliver[] an end-

to-end zero trust architecture.” Trial Tr. at 1453:22-1454:17; PTX-560 at 771. Mr. Gunderson

testified that “these patents and this technology helped [Cisco] with that strategy.” Trial Tr. at

1454:18-24. With the introduction of the infringing technology, Cisco saw “double-digit

growth.” Trial Tr. at 1455:12-19; PTX-333 at 427. Mr. Gunderson also pointed to Cisco’s

3
  It is unfortunate that Cisco spins the Court’s request to provide monthly sales figures as
evidence of confusion and an inadequate record when in reality it was seeking relevant
information to resolve the parties’ dueling expert opinions and evidence. As the Order notes,
Cisco’s expert, Dr. Becker, provided “figures for those [products] accused by the defendants,
although not on a month-to-month basis.” Trial Tr. at 2969:8-12. The Court requested monthly
data covering largely the same period since “[t]here was testimony about there being seasonal
variations in the sale of products,” and monthly sales figures were necessary “to get an accurate
picture.” Trial Tr. at 3416:5-10.


                                                 17
documents highlighting feature comparisons of the infringing products to predecessor products.

Trial Tr. at 1459:10-1464:13. For example, a comparison for the Catalyst 9300 “include[d] the

Encrypted Traffic Analytics,” which is “part of [the] technology [that was] accused,” and was the

“first model to do so.” Trial Tr. at 1461:8-24. A similar comparison of the Cisco 4000 Series

routers compared prior technology with the new technology that included the DNA Center and

StealthWatch. Trial Tr. at 1462:16-1464:13; PTX-1507. Similarly, a comparison for the

Firepower services “tout[ed] the benefits … of the technology at issue.” Trial Tr. at 1464:21-

1466:12; PTX-197 at 207; see also PTX-1035 (showing top 10 benefits of StealthWatch and
ISE); PTX-276 (selling Encrypted Traffic Analytics with StealthWatch). Cisco’s contention that

Centripetal never presented a comparative damages model strains credulity and is obviously

inconsistent with the trial record.

       Consistent with how Centripetal presented its damages case, the Court’s Order weighed

the evidence and made its own conclusions. For example, the Court’s Order cites to PTX-1135,

a June 20, 2017 Cisco press release announcing the “network of the future,” representing that

Encrypted Traffic Analytics solved the “network security challenge previously thought to be

unsolvable.” Order at 138-139. It also cites to PTX-515, a November 2017 Cisco article

published on its website, touting the release of its infringing products “launched in 2017.” It

stated that “Catalyst 9000 product family and its meteoric rise since it was launched in June

2017.” Order at 134-136; PTX-515 at 426. That November 2017 press release also highlighted

how, in roughly four months, Cisco had “double[d] its Catalyst 9000 customer base,” making

Catalyst 9000 the “fastest ramping product in Cisco’s history” and the “fastest to exceed $1B

quarterly run rate.” Id. The chart on page 140 of the Order is what Centripetal’s expert, Mr.

Malackowski, presented to the Court, and the Court found that it confirmed the numerous public

representations that Cisco had made about the 2017 launch of the network of the future in June

of 2017 discussed in the Order’s preceding pages. See Order at 134-141.

       In addition, the Court found that the infringing software significantly improved existing

hardware by not only adding security functionality, but speed and scalability as well. Order at


                                                18
140-141. The Court’s Order explicitly cites to the trial testimony of Cisco’s expert, Dr. Reddy,

and PTX-547, which was Centripetal’s presentation made to Cisco on February 4, 2016,

explaining to Cisco why it needed Centripetal’s patented technology. Order at 140-141. Again,

this inherently comparative evidence was relevant to what Cisco had done before it launched its

“network of the future” in June of 2017 that included the infringing functionality and proved

Cisco’s representations regarding the success of these new products. Order at 138-139. Thus,

Centripetal’s damages case always included consideration of what Cisco was doing prior to the

release of the infringing products, which was announced in June of 2017.
       Furthermore, Cisco’s damages theory for all the patents in the case was not to give any

value for the infringing switches and routers. Trial Tr. at 2905:14-2907:9, 2938:1-15; Trial Tr. at

2948:24-2949:11; see also, e.g., DTX 1708, DTX 1709. Thus, whether there was one infringing

router/switch or, multiple infringing routers/switches in combination that was entirely irrelevant

to Cisco’s rebuttal damages theory which excluded all revenues of switches and routers from its

damages calculation. Therefore, Cisco’s cries of prejudice regarding multiple devices ring

hollow. Motion at 6.

               2.      Cisco Had Every Opportunity to Address the Information Presented.
       The requested financial data and use of it was not new and Cisco had every opportunity

to address the information presented. The experts’ assignment “was to look at the predecessor

switches in comparison to the accused switches” and understand the rate of growth or increase in

the infringing products above the predecessor products. Trial Tr. at 3433:23-3435:15. The

Court specifically told Dr. Becker in response to his question about potentially excluding certain

products that “you’re not limited by what I ask for” and “[i]f there’s something else along these

lines -- you know what I’m thinking about -- that you think would be helpful, go ahead and

include it.” Trial Tr. at 2977:7-12. Cisco had every opportunity at trial to address this additional

damages evidence on June 25, 2020, which was 2½ weeks after the Court initially requested it on

June 8, 2020, and after the parties had disclosed their submissions regarding the requested




                                                19
information. In fact, on June 25, 2020, Cisco elicited Dr. Becker’s views on the additional sales

data and Centripetal’s expert’s presentation of that data. See generally Trial Tr. at 3439:17-

3453:9 (answering questions about whether there was “daylight between” his and Mr.

Malackowski’s presentation); Trial Tr. at 3449:12-3453:9 (Dr. Becker’s answers to questions

regarding the “areas of disagreement” between what Dr. Becker submitted to the Court and what

Centripetal’s expert submitted).

       Cisco even presented new evidence on June 25, 2020 regarding the purported predecessor

products to the Catalyst 9000 series, and moved new Cisco marketing materials that Cisco had
never produced, identifying the differences between these Catalyst switches and the predecessor

products. Trial Tr. at 3442:2-3444:2 and 3445:3-3447:5 (testifying about predecessor models

and Cisco’s feature comparisons dated 2019 that lists the feature comparisons between the

unaccused predecessor models and the infringing switches). This roundly undermines its belated

claim of surprise. See Johnson & Towers Baltimore, Inc. v. Vessel “Hunter”, 824 F. Supp. 562,

566-67 (D. Md. 1992) (“NHIG’s argument that it was surprised by the [c]ourt’s judgment is

undermined by its own response…. In both its pleadings, and in testimony presented by it at

trial, NHIG seems to have anticipated [the] charges against it.”) (citation omitted).

               3.      The Court’s Order Identifies Numerous Different Factual Findings to
                       Support a Higher Royalty.
       There were numerous different facts that supported a higher royalty rate, which the Court

identified throughout the Order, and it was not simply based upon the table that Cisco seems to

take issue with in its Motion. By way of example, the Court’s findings for Georgia Pacific

factor 8 and factor 9 supported a higher royalty. Order at 126-127 (Factor 8 covers the

profitability of the product, its commercial success and popularity and Factor 9 covers the utility

and advantages of the patented invention over old modes or devices, if any, that had been used

for achieving similar results). Specifically, the Court found that the fact that Cisco did not

present any non-infringing alternative, its previous business acquisitions, Cisco’s technical and

marketing documents and the undisputed evidence of the high profits Cisco achieved supported a


                                                 20
higher royalty rate. Order at 136, 139. Nonetheless, Cisco argues and only cites in its Motion

snippets of the Court’s analysis of Georgia Pacific factor eleven, which is the great extent that

Cisco made use of the patented invention and any evidence that shows the value of that use

(Order at 127 and 140) to suggest that this was the reason for an increased royalty figure.

Motion at 9-10, citing Order at 139-140 and 142. This is misleading because it misses the

totality of the Court’s analysis of all the Georgia Pacific factors and the evidence which Cisco

had every opportunity to address at trial.

               4.      Cisco’s Other Challenges to Damages Order are Wrong and a Red
                       Herring.
       Cisco is equally incorrect in its suggestion that June 20, 2017 is limited to just the

issuance date of the ‘193 Patent. Motion at 11. It is also the date of Cisco’s public statement

identified that date as when it “unveil[ed the] network of the future.” Order at 64, 84; PTX-

1135. The June 20, 2017 press release noted the availability of Catalyst 9300 & 9500 (June

2017), Catalyst 9400 (July 2017), DNA Center (August 2017), and Encrypted Traffic Analytics

(“ETA”) (scheduled for September 2017). PTX-1135 at 947. This is also consistent with

testimony that Cisco began the process of constructing ETA in early 2017. Trial Tr. at 1027:4-

15 (“[Agrawal] believes it was early 2017 that Cisco put together their requirements document or

blueprint on how to go about building Encrypted Traffic Analytics.”). Cisco “failed to cite any

Cisco technical document produced post June 20, 2017.” Order at 37. “The evidence at trial

supports a first infringement date of June 20, 2017.” Order at 125.

       Cisco’s attempts to suggest that the infringing technology was added into products much

earlier in 2013 and 2014 is a red herring. Motion at 10. For the ‘806 Patent, the relevant

timeframe was when Threat Intelligence Director was introduced in 2017, which is when Cisco

was infringing, not when aspects of the transactional commit model was introduced. Further, for

the ‘193 Patent, Cisco cites to a forward looking software functional specification, which never

states that IOS XE, which was also called Polaris, was released in 2013-2014. In fact, much of

the infringement evidence for the ‘193 Patent involved using mechanisms for quarantining some


                                                 21
traffic while allowing other traffic to proceed. See e.g., Trial Tr. at 494:3-495:14, 496:17-

499:19, 501:10-502:10, 506:19-509:4, 519:2-520:13, 521:8-523:12, 528:3-530:24, 533:13-537:1.

Evidence of the quarantine being applied was in Cisco’s technical document that indicates a

copyright date as early as 2017. PTX-1280 at 3 (noting “Copyright 2017 Cisco Systems, Inc.”).

       Further, while Cisco attempts to separate out the infringing technologies and individual

patents (Motion at 10-11), the evidence is clear that they were sold and worked “in concert.” 4

Trial Tr. at 1492:22-1493:8 (“You would not be able to get this operationalization of threat

intelligence if you removed any one of these patents. They’re made to work in concert and

together to provide that benefit.”); Trial Tr. at 923:2-5 (“This is a Cisco presentation talking

about combining cognitive analytics with StealthWatch for malware detection. And … it’s

important to point out the date of this document is June 2017.”). Mr. Gunderson explained that

the technologies all work together and they are selling everything together as a solution, rather

than just individual products. Trial Tr. at 1464:4-13; 1466:6-17; 1467:3-1468:3. Thus, there is

no dispute that Cisco makes, uses, sells and offers for sale the devices. Each of these acts are

separate acts of infringement and thus, by way of example, Cisco’s offering for sale of

Stealthwatch with the infringing Catalyst 9000 series switches is an act of infringement. See

e.g., Trial Tr. at 1472:8-25; 1474:1-8.

       In sum, there was nothing sua sponte about the Court accepting a comparative damages

model—that is precisely the model Centripetal put forth. Cisco had every opportunity to present

(and did present) a competing damages model, to cross-examine Centripetal’s witnesses and

evidence, and to defend against Centripetal’s damages contentions and evidence presented. The

Court should deny Cisco’s attempt to relitigate these issues. See, e.g., In re Knaus, 47 B.R. 63,

66 (Bankr. W.D. Mo. 1985) (denying motion to alter judgment where “there has been a full

evidentiary opportunity, unimpaired by any [] extrinsic mistake” and holding that “rul[ing] now

4
 Similarly, Cisco’s suggestion that Centripetal’s damages contention did not account for
multiple devices being accounted for in the damages model (Motion at 6) is also wrong. Mr.
Gunderson only counted revenues once for the infringing products, even if they infringed
multiple patents. See e.g., Trial Tr. at 1500:25-1501:25.


                                                 22
that any deficiency in that evidence may be cured through a new trial would be to disturb the

notions of justice and fairness underlying the law governing new trials”); Cf. Brown v. Wright,

588 F.2d 708, 710 (9th Cir. 1978) (“[D]efendant’s desire to introduce additional evidence after

losing the case did not constitute a proper ground for granting a new trial.”).

                5.     Cisco Makes No Showing Whatsoever to Disturb the Court’s Robust
                       Willfulness Ruling.
        Based on nothing more than 3 throw-away lines in its Motion in utter disregard for the

myriad facts showing Cisco’s egregious behavior, Cisco attempts to open the Court’s willfulness

determination. Cisco’s attempt does not even approach a halfhearted argument.

        Cisco’s offhand assertions at the conclusion of its arguments regarding the ‘176 and ‘806

Patents that “Cisco cannot have willfully infringed a patent based on a theory Centripetal did not

advance at trial” (Motion at 6) fails for the reasons set forth above and tellingly ignores the

actual numerous grounds for the Court’s willfulness determination. Order at 155-161.

        Likewise, Cisco’s argument that the Court found support for the fourth Read factor in

Cisco’s significant sales after adding the infringing technology, is neither here nor there. Setting

aside that this fact is robustly supported by the record, Cisco points to only one fact of many that

supported only one of nine Read factors. Cisco does not and cannot argue that even setting aside

its post-infringement sales, the fourth Read factor – namely, Cisco’s size and financial

condition—would militate against enhanced damages. Nor does Cisco contend that this single

finding on a single factor undermines the Court’s findings with respect to the remaining Read

factors, nor can it.

        Indeed, just by way of example, Cisco ignores the fact that the substantial evidence of

willful infringement at trial was also based on Centripetal’s communications of its patented

technology during meetings and discussions under Non-Disclosure Agreement about

Centripetal’s RuleGATE patented technology, and Cisco’s subsequent actions demonstrating

infringement. See, e.g., Order at 149-152; Trial Tr. at 1019:2-1026:18, 1128:8-1129:5 (technical

expert describing evidence of Centripetal’s disclosure of its patented technologies to Cisco under


                                                 23
NDA and Cisco’s intent to study Centripetal’s patent claims); Trial Tr. at 982:16-992:7, 994:2-

999:15, 1004:20-1005:19 (discussing evidence of Cisco’s infringement after meetings with

Centripetal); Trial Tr. at 1218:5-1225:2 (describing communication of ‘176 patented correlation

technology under NDA); Trial Tr. at 1225:8-1228:23 (discussing communication with Cisco

following WebEx meeting); Trial Tr. at 1237:4-1239:1, 1241:8-23, 1242:11-1244:23 (describing

confidential disclosure of RuleGate correlation technologies through presentation and follow-up

from Cisco); PTX-547 at 389-91; PTX-102 (contemporaneous email showing Cisco’s questions

about patents); DTX 1270 at 1, 25-28, 30 (detailing information about Centripetal’s patents,
patent applications, and confidential RuleGate correlation technologies). Thus, Cisco’s new

argument related to prejudice is a red herring.

         Ultimately, Cisco had a fair opportunity to address this evidence at trial. The Court

should not reopen the record to permit Cisco another bite at the apple.

IV.      CONCLUSION

         For at least the foregoing reasons, the Court should deny Defendant’s motion to for a new

trial.


                                                       Respectfully submitted,

 Dated: November 16, 2020                              /s/ Stephen E. Noona
                                                       Stephen Edward Noona
                                                       Virginia State Bar No. 25367
                                                       KAUFMAN & CANOLES, P.C.
                                                       150 W Main St., Suite 2100
                                                       Norfolk, VA 23510
                                                       Telephone: (757) 624-3239
                                                       Facsimile: (888) 360-9092
                                                       senoona@kaufcan.com

                                                       Paul J. Andre
                                                       Lisa Kobialka
                                                       James Hannah
                                                       Hannah Lee
                                                       KRAMER LEVIN NAFTALIS
                                                       & FRANKEL LLP
                                                       990 Marsh Road


                                                  24
     Menlo Park, CA 94025
     Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
     pandre@kramerlevin.com
     lkobialka@kramerlevin.com
     jhannah@kramerlevin.com
     hlee@kramerlevin.com

     ATTORNEYS FOR PLAINTIFF
     CENTRIPETAL NETWORKS, INC.




25
                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically send notification of

electronic filing to all counsel of record.

                                                     /s/ Stephen E. Noona
                                                     Stephen E. Noona
                                                     Virginia State Bar No. 25367
                                                     KAUFMAN & CANOLES, P.C.
                                                     150 West Main Street, Suite 2100
                                                     Norfolk, VA 23510
                                                     Telephone: (757) 624-3239
                                                     Facsimile: (888) 360-9092
                                                     senoona@kaufcan.com




                                                26
